DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the AFCP amendment filed on 07/14/2022 . As directed by the amendment: claims 1 and 12-14 have been amended, claims 15, 19, 22-24, and 27 have been canceled, and new claims 29-35 have been added.  Thus, claims 1-2, 4-5, 7-10, 12-14, 17-18, and 29-35 are presently pending in this application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Mathison on 07/25/2022.
The application has been amended as follows: 

Regarding claim 1, line 6, “from the outside of the walls” is amended to read -from an outside of the walls-, and in line 7, “from an outside of the walls” is amended to read -from the outside of the walls-
Regarding claim 8, line 7, “whereby both or either first or second bead trap” is amended to read -whereby both or either the first or second bead trap-
Regarding claim 29, line 6, “from the outside of the walls” is amended to read -from an outside of the walls-, and in line 7, “from an outside of the walls” is amended to read -from the outside of the walls-


Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: see annotated fig. 4 below.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
The drawing of figure 4 has been annotated as shown below for recommended changes to clarify the figure by more clearly showing the features recited in claim 1.

    PNG
    media_image1.png
    487
    593
    media_image1.png
    Greyscale



Reasons for Allowance
Claims 1-2, 4-5, 7-10, 12-14, 17-18, and 29-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Esfandyarpour discloses a microfluidic flow restrictor apparatus comprising: a fluid channel having walls, a fluid inlet, and a fluid outlet, a first bead stop within the fluid channel, a second bead stop within the fluid channel, the first and second bead stops forming a bead trap within the fluid channel, and other claimed structural features with relationship as essentially recited in claim 1, but fails to teach wherein the bead trap forms a U shape such that the fill port is proximate the needle port.
It would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the bead trap disclosed in Esfandyarpour such that it forms a U shape such that the fill port is proximate the needle port without impermissible hindsight, as Esfandyarpour does not fairly suggest a reason to do so.
Unger (US 20170001195) discloses a microfluidic system wherein the fluid path is formed in a serpentine shape such that it forms a U-shape (paragraph 0363, also see fig. 41), but does not fairly teach or suggest that a bead trap should be formed in a U-shape, and as such does not read on the limitation recited in claim 1.
Regarding claim 29, Esfandyarpour discloses a microfluidic flow restrictor apparatus comprising: a fluid channel having walls, a fluid inlet, and a fluid outlet, a first bead stop within the fluid channel, a second bead stop within the fluid channel, the first and second bead stops forming a bead trap within the fluid channel, and other claimed structural features with relationship as essentially recited in claim 29,but fails to teach a third bead stop within the fluid channel, the second and third bead stops forming a second bead trap within the fluid channel, wherein the second bead trap has a different length than the first bead trap, and a second fill port extending from the outside of the walls to an interior of the second bead trap, whereby both or either the first or the second bead trap are configured to be selectively filled with beads in order to modify a flow resistance of the microfluidic flow restrictor apparatus.
While the addition of a third bead stop within the fluid channel and a second fill port extending from the outside of the walls to an interior of a second bead trap would have been obvious to one of ordinary skill in the art, Esfandyarpour would not fairly teach that the second bead trap would be of a different length than the first bead trap since Esfandyarpour only started with a singular bead trap. As such, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Esfandyarpour to include a third bead stop within the fluid channel, the second and third bead stops forming a second bead trap within the fluid channel, wherein the second bead trap has a different length than the first bead trap, and a second fill port extending from the outside of the walls to an interior of the second bead trap, whereby both or either the first or the second bead trap are configured to be selectively filled with beads in order to modify a flow resistance of the microfluidic flow restrictor apparatus without impermissible hindsight.
The remaining claims are considered allowable by virtue of being dependent on allowable independent claims 1 and 29
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785